MEMORANDUM **
Jose Miguel Gonzalez, a native and citizen of Colombia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider, and dismissing his appeal from an immigration, judge’s denial of his application for asylum and withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Gonzalez’s motion to reconsider because the motion failed to identify any error of law or fact in the BIA’s March 17, 2005 order. See 8 C.F.R. § 1003.2(b)(1).
We lack jurisdiction to consider Gonzalez’s challenge to the BIA’s March 17, 2005 order dismissing his appeal because he did not timely petition-for review of that order. See 8 U.S.C. § 1252(b)(1); see also Stone v. INS, 514 U.S. 386, 405, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995).
PETITION FOR REVIEW DENIED in part; DISMISSED in part,

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.